DETAILED ACTION
This Office Action is in response to the filing of Request for Continued Examination (RCE) filed on 3/31/2022. As per the RCE, the application has been withdrawn from issue. The claims remain as amended in the previous Examiner’s Amendment in the Notice of Allowance filed 8/11/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fails to disclose all of the claimed limitations of the independent claims 1 and 31. Specifically, the prior art of record is missing that the first frame has a front portion extending from a front of the base and a rear portion extending from a rear of the base.
The closest prior art of record is Bjornsti (US Pat. 6,068,605) and Michaelson (US Pat. 2,223,263).
Bjornsti discloses a limb rehabilitation device with a base having a front and rear, a first frame and a second frame that each have a therapeutic component, each of the first and second frames having a front and rear portion, and a pivoting connection point that connects the first and second frames. Bjornsti lends itself to being modified to include an elastic member coupling the front of the first and second frames together. Bjornsti does not have that the first frame has a front portion extending directly over the front of the base, and the rear portion extending directly over the rear of the base, nor that a horizontal axis defined by the base is closer to the pivot point that the axis of the first therapeutic component. 
Michaelson discloses a limb rehabilitation device with a base having a front and rear, a first frame and a second frame that each have a therapeutic component, each of the first and second frames having a front and rear portion, a pivoting connection point that connects the first and second frames, an elastic member, and a horizontal axis defined by the base is closer to the pivot point that the axis of the first therapeutic component. Michaelson does not have that the first frame has a front portion extending directly over the front of the base, and the rear portion extending directly over the rear of the base.
Thus, the prior art of record does not have all of the claimed structural and functional limitations of the amended independent claims 1 and 31, and the prior art of record does not lend itself to obvious modifications to overcome the deficiencies. Thus, the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785